DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 11, 2021 and  January 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, lines 2-3, the limitation “the first plurality of recesses recess” renders the claim indefinite because it is unclear as to which recess of the first plurality of recesses Applicant refers.
In claim 24, lines 1-2, the limitation “a color conversion layer” renders the claim indefinite because it is unclear as to whether “a color conversion layer” refers to a new color conversion layer or to “a first color conversion layer” and/or “a second color 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11-15 and 23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505 A1) in view of Bonar et al. (US 2018/0074240 A1).
Regarding claim 1, Jeoung shows in Figs. 13A, 13B, 14A, 14B, 14C and related text a method of fabricating a multi-color display ([0029], lines 1-4 and [0134], lines 1-9), comprising: 
dispensing a first photo-curable fluid 1085 over a display having an array of light emitting diodes 1050 disposed below a cover layer 1091 that (discontinuously) spans the array of light emitting diodes and has an outer surface with a plurality of recesses such that the first photo-curable fluid fills the recesses, wherein each light emitting diode has a corresponding recess, the light emitting diodes are electrically integrated with backplane circuitry 1020/1040/1070 of a backplane 1010/1020/1040/1060/1070, and the first photo-curable fluid includes a first color conversion agent (red phosphor) (Fig. 13B - top panel and Fig. 14B - top panel; [0135], lines 1-12; [0140], lines 1-17; and [0159], lines 1-10); 
activating a first plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the first photo-curable fluid to form a first color conversion layer 1081 in a first plurality of recesses over the first plurality of light emitting diodes to 
removing an uncured remainder of the first photo-curable fluid (Fig. 14B - third panel from the top; [0143], lines 1-5); 
thereafter dispensing a second photo-curable fluid 1086 over the display such that the second photo-curable fluid fills recesses of the plurality of recesses that are not filled by the first color conversion layer, the second photo-curable fluid including a second color conversion agent (green phosphor) (Fig. 14B - bottom panel; [0141], lines 1-9; [0144], lines 1-9; [0145], lines 1-12; note: there is believed to be a repeated typographical error in paragraphs [0144]-[0147] of Jeong, namely “blue phosphor 1086” should be corrected to “green phosphor 1086”); 
activating a second plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the second photo-curable fluid to form a second color conversion layer 1082 in a second plurality of recesses over the second plurality of light emitting diodes to convert light from the second plurality of light emitting diodes to light of a different second color (green) (Fig. 14C - top and bottom panels; [0146], lines 1-10 and [0147], lines 7-9); and 
removing an uncured remainder of the second photo-curable fluid (Fig. 14C - bottom panel; [0147], lines 1-5).
Jeoung does not disclose the plurality of recesses extend partially but not entirely through the cover layer.

Jeoung and Bonar are analogous art because they both are directed to multi-color display devices including semiconductor light emitting diodes (LEDs) and phosphor-based color conversion layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeoung with the specified features of Bonar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeoung’s embodiment to form the plurality of recesses to extend partially but not entirely through the cover layer, as taught by Bonar, in order to use a remaining portion of the cover layer underneath the plurality of recesses as a spacer to define a distance separating the light emitting diode from the overlying color conversion layer, thereby controlling a curing rate of the color conversion layer owing to the light emission intensity being inversely proportional to the square of the distance (Jeoung: [0125]).  Moreover, Bonar’s cover layer would provide well-defined vertical sidewalls for each of the color conversion layers, which may enable more precise manufacturing control over the lateral separation between adjacent color conversion layers for different colors.  Further, Bonar’s cover layer would keep the color conversion layer out of direct contact with the LED, which may generate a considerable amount of heat during operation.  Finally, Jeoung discloses that the black matrix is not an essential component of the invention; rather, “another structure for implementing blue, red and green is also applicable thereto” (Jeoung: [0070], lines 9-10).
Regarding claim 2, Jeoung discloses in the embodiment of Figs. 13A-13B, 14A-14C substantially the entire claimed invention, as applied to claim 1 above.
Jeoung does not explicitly disclose in the embodiment of Figs. 13A-13B, 14A-14C dispensing a third photo-curable fluid over the display such that the third photo-curable fluid fills recesses of the plurality of recesses that are not filled by the first color conversion layer and the second color conversion layer, wherein the third photo-curable fluid includes a third color conversion agent; activating a third plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the third photo-curable fluid to form a third color conversion layer in a third plurality of recesses over the third plurality of light emitting diodes to convert light from the third plurality of light emitting diodes to light of a different third color; and removing an uncured remainder of the third photo-curable fluid.
Jeoung teaches in Figs. 17A, 17B and related text dispensing a third photo-curable fluid over the display such that the third photo-curable fluid fills recesses of the plurality of recesses that are not filled by the first color conversion layer and the second color conversion layer, wherein the third photo-curable fluid includes a third color conversion agent (blue phosphor); 
activating a third plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the third photo-curable fluid to form a third color conversion layer 1083 in a third plurality of recesses over the third plurality of light emitting diodes to convert light from the third plurality of light emitting diodes to light of a different third color (blue); and 
note: there is believed to be a repeated typographical error in paragraph [0164], namely “white light” should be corrected to “UV light”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung (Figs. 13A-13B, 14A-14C) in view of Bonar to dispense a third photo-curable fluid over the display such that the third photo-curable fluid fills recesses of the plurality of recesses that are not filled by the first color conversion layer and the second color conversion layer, wherein the third photo-curable fluid includes a third color conversion agent; to activate a third plurality of light emitting diodes in the array of light emitting diodes to illuminate and cure the third photo-curable fluid to form a third color conversion layer in a third plurality of recesses over the third plurality of light emitting diodes to convert light from the third plurality of light emitting diodes to light of a different third color; and to remove an uncured remainder of the third photo-curable fluid, as taught by Jeoung in the embodiment of Figs. 17A-17B, in order to optimize the kinetics of the curing process of the photo-curable fluid owing to ultraviolet (UV) photons having a photon energy higher than that of blue photons.
Regarding claim 3, Jeoung in view of Bonar discloses the first color, second color and third color are selected from blue, green and red (Jeoung: [0141], lines 1-9 and [0164], lines 1-21).
Regarding claim 4, Jeoung in view of Bonar shows light emitting diodes of the array of light emitting diodes are configured to generate ultraviolet light (Jeoung: Figs. 17A, 17B; [0163], lines 1-6).
Regarding claim 5, Jeoung in view of Bonar shows the array of light emitting diodes include a third plurality of light emitting diodes (blue sub-pixels; one is shown on the right in Fig. 14C), and no color conversion layer is formed over the third plurality of light emitting diodes (Jeoung: Fig. 14C - bottom panel; [0141], lines 1-3).
Regarding claim 7, Jeoung in view of Bonar shows activating the first plurality of light emitting diodes cures the first photo-curable fluid to form the first color conversion layer such that the first color conversion layer overflows the recess (Jeoung: Fig. 14B - third panel from top).
Regarding claims 8 and 9, Jeoung discloses in the embodiment of Figs. 13A-13B, 14A-14C substantially the entire claimed invention, as applied to claim 1 above.
Jeoung does not explicitly disclose in the embodiment of Figs. 13A-13B, 14A-14C each of the light emitting diodes comprises a diode structure including a first semiconductor layer having a first doping, a second semiconductor layer having a second opposite doping, and an active layer between the first semiconductor layer and the second semiconductor layer, wherein the light emitting diodes comprise micro-LEDs, the first semiconductor layer is an n-GaN layer, and the second semiconductor layer is a p-GaN layer.
Jeoung teaches in the embodiment of Fig. 4 and related text each of the light emitting diodes 150 comprises a diode structure including a first semiconductor layer 153 having a first doping (n-type), a second semiconductor layer 155 having a second opposite doping (p-type), and an active layer 154 between the first semiconductor layer and the second semiconductor layer, wherein the light emitting diodes comprise micro-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung (Figs. 13A-13B, 14A-14C) in view of Bonar to form each of the light emitting diodes to comprise a diode structure including a first semiconductor layer having a first doping, a second semiconductor layer having a second opposite doping, and an active layer between the first semiconductor layer and the second semiconductor layer, wherein the light emitting diodes comprise micro-LEDs, the first semiconductor layer is an n-GaN layer, and the second semiconductor layer is a p-GaN layer, as taught by Jeoung in the embodiment of Fig. 4, in order to exploit the wide band gap of gallium nitride based semiconductor materials to provide blue or ultraviolet (UV) light emission.
Regarding claim 11, Jeoung in view of Bonar shows a plurality of optical isolation structures 1030 are formed on the backplane between adjacent light emitting diodes of the array of light emitting diodes and below the cover layer (Jeoung: Fig. 14B - top panel; [0066]-[0067]; [0109], lines 1-7 and [0110], lines 1-4).
Regarding claim 12, Jeoung in view of Bonar shows during activation of the first plurality of light emitting diodes, the optical isolation structures block illumination from the first plurality of light emitting diodes from reaching the second plurality of light emitting diodes (Jeoung: Fig. 14B - second panel from the top).
Regarding claim 13, Jeoung in view of Bonar discloses the optical isolation structures are conductive (Jeoung: [0109], lines 1-4).
Regarding claim 14, Jeoung in view of Bonar shows the optical isolation structures comprise conductive pads (e.g., compressed conductive particles) to connect the light emitting diodes to the backplane circuitry (Jeoung: Fig. 13A; [0056], lines 1-15 and [0138], lines 1-16).
Regarding claim 15, Jeong in view of Bonar discloses at least one of the first photo-curable fluid and the second photo-curable fluid includes a solvent (polyvinyl alcohol (PVA) + water), and the method further comprises evaporating the solvent (during the exposure of the photo-curable fluid to blue light emitted by the LED, which heats up the photo-curable fluid to cure (i.e., harden) it from a liquid state to a solid state) (Jeoung: [0145], lines 1-12).
Regarding claim 23, Jeoung in view of Bonar discloses substantially the entire claimed invention, as applied to claim 1 above.
Jeoung does not disclose removing the uncured remainder of the first photo-curable fluid leaves the first color conversion layer in the first plurality of recesses recess with a top surface no higher than the outer surface of the cover layer.
Bonar teaches in Fig. 4 and related text the first color conversion layer 2 (or 3) in the first plurality of recesses recess with a top surface no higher than the outer surface of the cover layer 1 ([0062], line 9 and [0065], lines 1-7).
Jeoung and Bonar are analogous art because they both are directed to multi-color display devices including semiconductor light emitting diodes (LEDs) and phosphor-based color conversion layers and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Jeoung in view of Bonar with the specified features of Bonar because they are from the same field of endeavor.
.
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505 A1) in view of Bonar et al. (US 2018/0074240 A1) as applied to claim 1 above, and further in view of Shin et al. (US 2018/0308420 A1).
Regarding claim 6, Jeoung in view of Bonar discloses substantially the entire claimed invention, as applied to claim 1 above.
Jeoung in view of Bonar does not disclose activating the first plurality of light emitting diodes cures the first photo-curable fluid to form the first color conversion layer with a top surface below the outer surface of the cover layer.
Shin teaches in Fig. 1 and related text the first color conversion layer 150 with a top surface below the outer surface of the cover layer 140 ([0037], lines 4-5).
Jeoung, Bonar and Shin are analogous art because they each are directed to micro LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeoung in view of Bonar with the specified features of Shin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung in view of 
Regarding claim 24, Jeoung in view of Bonar discloses substantially the entire claimed invention, as applied to claim 15 above.
Jeoung in view of Bonar does not disclose evaporating the solvent results in a color conversion layer with a top surface below the outer surface of the cover layer.
Shin teaches in Fig. 1 and related text a color conversion layer 150 with a top surface below the outer surface of the cover layer 140 ([0037], lines 4-5).
Jeoung, Bonar and Shin are analogous art because they each are directed to micro LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeoung in view of Bonar with the specified features of Shin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung in view of Bonar to form a color conversion layer with a top surface below the outer surface of the cover layer, as taught by Shin, in order to improve the resolution of the display to an HD level (Shin: [0074]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505 A1) in view of Bonar et al. (US 2018/0074240 A1) as applied to claim 8 above, and further in view of Han et al. (US 2020/0152841 A1).
Regarding claim 10, Jeoung in view of Bonar discloses substantially the entire claimed invention, as applied to claim 8 above.

Han teaches in Fig. 1A and related text the second semiconductor layer 108 provides the cover layer and the plurality of recesses 114 are formed in a surface of the second semiconductor layer farther from the active layer 106 ([0054], lines 5-6 and [0055], lines 1-7).
Jeoung, Bonar and Han are analogous art because they both are directed to micro LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeoung in view of Bonar with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung in view of Bonar to provide the second semiconductor layer as the cover layer and to form the plurality of recesses in a surface of the second semiconductor layer farther from the active layer, as taught by Han, in order to impregnate the second semiconductor layer with one or more quantum dot formulations to produce a range of colored emissions (Han: [0055]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505 A1) in view of Bonar et al. (US 2018/0074240 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2017/0244010 A1).
Regarding claim 16, Jeoung in view of Bonar discloses substantially the entire claimed invention, as applied to claim 1 above.

Kim teaches in Fig. 11 and related text forming an ultraviolet blocking layer over the array of light emitting diodes 113_1/113_2/113_3 ([0025], lines 16-27 and [0093], lines 12-19).
Jeoung, Bonar and Kim are analogous art because they each are directed to micro LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeoung in view of Bonar with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Jeoung in view of Bonar to form an ultraviolet blocking layer over the array of light emitting diodes, as taught by Kim, in order to prevent ultraviolet (UV) light from reaching a human viewer of the multi-color display so as to prevent negative health consequences from prolonged UV exposure.
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Jeoung does not teach “a cover layer that spans the array of light emitting diodes”, as recited in claim 1, line 3, it is noted that the plain meaning of the term “span” is “to extend, stretch, reach, or pass over or across” (Webster’s New World Dictionary, Third College Edition, 1994).  Although Jeoung’s cover layer (black matrix) 1091 is a discontinuous film, it still passes over (or continuously spans the array of light emitting diodes, Jeoung does teach a cover layer that at least discontinuously spans the array of light emitting diodes under the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  Alternatively, it is respectfully submitted that Jeoung as modified by Bonar (Fig. 4) teaches the limitation “a cover layer that spans the array of light emitting diodes”, inasmuch as Bonar’s cover layer (1) is a continuous layer.
Applicant’s argument that Jeoung does not teach “a plurality of recesses that extend partially but not entirely through the cover layer” is moot, inasmuch as the new ground of rejection does not rely upon Jeoung to teach that limitation, as detailed at claim 1 hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571) 272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811